Citation Nr: 1022377	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis of L5 over S2 with spondylosis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).

4.  Entitlement to special monthly compensation on account of 
being in need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from August 1986 until March 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board previously considered this appeal in December 2008 
and remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

In December 2008, the Board remanded the claim concerning 
entitlement to special monthly compensation on account of 
being in need of the aid and attendance of another person for 
the issuance of a Statement of the Case so the Veteran could 
follow the correct procedural steps to perfect an appeal. See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO 
issued a January 2010 Supplemental Statement of the Case 
(SSOC); however, this document did not advise the Veteran he 
needed to perfect the appeal by submission of a Substantive 
Appeal (Form VA 9).  In fact, the cover letter informed the 
Veteran that a response to the SSOC was "optional."  The 
Veteran never filed a Substantive Appeal.  While this error 
would normally require a subsequent remand pursuant to 
Stegall v. West, recent caselaw indicates that such action is 
not necessary in this matter. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Holding that compliance by the Board or 
the RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).  Specifically, 
the record does not reflect the RO closed the appeal.  
Additionally, the Veteran's representative filed a Statement 
of the Representative (Form 646) in January 2010, which falls 
within the time frame for filing a Substantive Appeal.  The 
Veteran's representative continued to argue the matter should 
be on appeal in the January 2010 statement.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the filing of a Substantive Appeal is not a 
jurisdictional requirement, that the filing of a timely 
Substantive Appeal may be waived, and that where the RO takes 
actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has 
jurisdiction to decide the appeal. Percy v. Shinseki, 23 Vet. 
App. 37, 42 (2009). Therefore, the Board accepts the claim 
for entitlement to special monthly pension on account of 
being in the need of aid and attendance of another person as 
being on appeal. See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (finding the Board is obligated to review 
all issues which are reasonably raised from a liberal reading 
of the appellant's substantive appeal, including all 
documents or oral testimony submitted prior to the Board 
decision).

In a November 2009 rating decision, the RO separately 
service-connected and evaluated the Veteran for right and 
left leg peripheral neuropathy. The Veteran did not express 
disagreement or dissatisfaction with this decision.  Because 
the Veteran has not filed a notice of disagreement pertaining 
to this rating determination, this issue is not before the 
Board for appellate review. See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 
38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after an 
Statement of the Case is issued by VA).

In the prior December 2008 Board remand the Board referred 
several issues to the RO for adjudication.  Specifically, the 
Board indicated the Veteran had raised claims for service 
connection for a right wrist disability, irritable bowel 
syndrome and a dental disability.  A review of the claims 
file reflects these issues have still not been adjudicated.  
The issues of entitlement to service connection for a right 
wrist disability, irritable bowel syndrome, including as 
secondary to the service connected spondylolisthesis of L5 
over S2 with spondylosis, and a dental disability, including 
as secondary to the service-connected duodenal ulcer, have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

In this decision, the Board denies TDIU on a schedular basis; 
however, the Board finds there is sufficient evidence to 
refer the extraschedular claim under 38 C.F.R. § 4.16(b) to 
the Director of Compensation and Pension.  This issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The Veteran's spondylolisthesis of L5 over S1 with 
spondylosis was not manifested by unfavorable ankylosis of 
the entire spine at any time during the period on appeal. 

2.  The Veteran's spondylolisthesis of L5 over S1 with 
spondylosis did not manifest with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

3.  The Veteran's duodenal ulcer condition has been 
asymptomatic throughout the course of this appeal; there was 
no competent medical evidence of anemia or weight loss from 
the duodenal ulcer or recurrent incapacitating episodes 
averaging ten days or more in duration at least four times 
per year.

4.  The Veteran is in receipt of service connection for 
spondylolisthesis of L5 over S1 with spondylosis, evaluated 
as 40 percent disabling; a duodenal ulcer, evaluated as 20 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; and peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; the total combined evaluation is 60 
percent.  

5.  The Veteran completed two years of college and has past 
work experience as a correction officer and hearing officer 
and investigator.  

6.  The evidence does not demonstrate the Veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to five degrees or less, nor is he a patient in a 
nursing home because of mental or physical incapacity.

7.  The evidence does not demonstrate the Veteran's 
conditions render him permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  He is generally 
independent in self-care and activities of daily living. He 
has no physical or mental incapacity requiring regular care 
or assistance against dangers in his daily environment.

8.  The Veteran has been evaluated as permanently and totally 
disabled, but does not have a single permanent disability 
rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for spondylolisthesis of L5 over S2 with spondylosis have not 
been met for the period from June 25, 2003, until October 13, 
2004. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5010, 5242, 5243 (2004-2009).

2.  The criteria for an evaluation in excess of 40 percent 
for spondylolisthesis of L5 over S2 with spondylosis have not 
been met for the period beginning February 1, 2005. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Codes 5010, 5242, 5243 (2004-2009).

3.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.114, Diagnostic Code (DC) 7305 (2009).

4.  The criteria for TDIU on a schedular basis have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19, 4.25 (2009).

5.  The requirements for a higher rate of special monthly 
compensation on account of being in need of the aid and 
attendance of another person, or on account of being 
housebound, have not been met. 38 U.S.C.A. §§ 1114(l), 
1114(o), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350(e)(3), 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2003, December 2003 and 
December 2008 that fully addressed all notice elements.  Th 
July 2003 and December 2003 letters advised the Veteran of 
the information required to substantiate the claim, the 
evidence VA would seek to provide and the evidence the 
Veteran should seek to obtain.  The December 2008 letter 
advised the Veteran of how VA determines disability ratings 
and effective dates.  The December 2008 letter advised the 
Veteran that he could submit evidence of the impact of his 
disability on employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  

The Board notes that the Veteran submitted evidence that he 
is in receipt of Social Security Administration (SSA) 
disability benefits, and has specifically asserted it is 
related to both his ulcer and spondylolisthesis.  Although 
the Veteran testified in June 2008 that the SSA benefits were 
granted in part upon his duodenal ulcer disorder, a review of 
the July 2006 Social Security Administration Notice of 
Decision clearly reflects there was no consideration of an 
ulcer disorder.  As such, the full SSA records would not be 
of any assistance with the claim for an increased evaluation 
for a duodenal ulcer.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (VA is required only to obtain SSA records 
when they may be relevant to the claim).  Concerning the 
claim for an increased evaluation for the spondylolisthesis, 
as noted above, the Veteran specifically testified that he 
was in receipt of Social Security disability benefits for his 
spine.  Furthermore, the July 2006 Notice of Decision form 
Social Security explains the Veteran has a severe impairment 
of degenerative disc disease of the lumbar spine with 
radiculopathy, status post lumbar fusion, lumbar facet 
arthropathy, lumbar post laminectomy syndrome, and myofascial 
pain syndrome and granted benefits on this basis.  
"Relevant" records are defined as records that relate to 
the injury for which the claimant is seeking benefits and 
that have a reasonable possibility of helping to substantiate 
the Veteran's claim.  Id. at 1321.  The Board finds that 
although these records clearly relate to the claimed 
disorder, a further remand to obtain these records is not 
necessary as they would not have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Specifically, a 
review of the record reflects that some of the private 
medical records referred to in the SSA decision are already 
associated with the claims file.  Additionally, the Veteran 
has not demonstrated he has any findings that would warrant a 
higher rating.  In fact, as a recent January 2009 VA 
examination fails to show the necessary ankylosis it is 
unlikely that any records obtained from SSA from an earlier 
time period would demonstrate this severity of symptoms.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Accordingly, as 
there is sufficient evidence otherwise demonstrating the 
severity of the spine, and the earlier records would not show 
ankylosis, the Board does not feel a remand to obtain these 
records is necessary.

Concerning the TDIU and Aid and Attendance claims, although 
the Court has specifically held that SSA records are relevant 
for these issues, the Board finds that obtaining these 
records is not necessary.  Masors v. Derwinski, 2 Vet. App. 
181, 188 (Feb. 7, 1992) (In a claim for TDIU for pension 
purposes, the Court found that the Board breached its duty to 
assist where VA had knowledge of SSA decisions determining 
disability and unemployability for SSA purposes, VA is 
required to obtain SSA records relating to those decisions); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (In a claim 
for TDIU, the Court found that the Board failed in its duty 
to assist Veteran by obtaining and reviewing all pertinent 
records and to provide reasons or bases for its decision not 
to increase scheduler disability rating for service-connected 
schizophrenia from 70% to 100%.).  Specifically, given the 
Veteran's current evaluations, the Board feels the TDIU claim 
under 38 C.F.R. § 4.16(a) is an legal impossibility and the 
SSA records would not provide evidence that the Veteran's 
disabilities were rated other than reflected on prior rating 
decisions, including the most recent November 2009 rating 
decision.  Furthermore, the Board notes the Veteran has not 
argued his SSA record would be relevant to the Aid and 
Attendance claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010) (VA is required only to obtain SSA records when 
they may be relevant to the claim).  Accordingly, the Board 
finds the duty to assist has been met.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Spondylolisthesis of L5-S1 with Spondylosis 

The RO initially granted service connection for 
spondylolisthesis of L5-S1 in a June 1988 rating decision.  
At that time a 10 percent evaluated was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  An increased 20 
percent evaluation was granted under Diagnostic Code 5293 in 
a February 1990 rating decision.  The Veteran applied for an 
increased evaluation in June 2003.  The RO granted an 
increased 40 percent evaluation under Diagnostic Code 5293-
5292 in an August 2003 rating decision.  The Veteran contends 
the 40 percent rating evaluation does not accurately reflect 
the severity of his disability.  During the pendency of the 
appeal the Veteran submitted evidence that he underwent 
lumbar spine surgery in October 2004.  Accordingly, a 
December 2005 rating decision granted a temporary total 
evaluation of 100 percent was granted for the period from 
October 13, 2004, until January 31, 2005.  Beginning February 
1, 2005, the 40 percent evaluation was reinstated.  The 
Veteran continued to appeal and argued he felt a 50 or 60 
percent evaluation for his spondylolisthesis was warranted.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's 
claim for an increased evaluation remains in appeal and 
consists of the following questions 1) whether an evaluation 
in excess of 40 percent is warranted for the period from June 
25, 2003, until October 12, 2004 and 2) whether an evaluation 
in excess of 40 percent is warranted for the period beginning 
February 1, 2005

At the time the Veteran applied for service connection for a 
low back disability in June 2003, limitation of motion of the 
lumbar spine was rated under Diagnostic Code 5292.  Under 
Diagnostic Code 5292, slight limitation of motion warranted a 
10 percent disability rating, moderate limitation of motion 
warranted a 20 percent disability rating, and severe 
limitation of motion warranted a 40 percent disability 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5292.

The regulations used to evaluate diseases and injuries of the 
spine have changed, effective September 26, 2003. See 38 
C.F.R. § 4.71a (Diagnostic Codes 5293)(2003); 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

Effective September 26, 2003, the Schedule for Rating 
Criteria indicates that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This rating formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease. Under this formula, a 40 
percent evaluation is for assignment when forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is for assignment for unfavorable 
ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. 
Significantly, although the rating code does not expressly 
state the range of motion findings are based upon the 
standing position, examination into the legislative history 
of the regulation clearly indicates the range of motion 
findings are premised on a neutral position of 0 degrees when 
standing. See 67 Fed. Reg. 56509, at 56511-12 (September 4, 
2002) (explaining that the normal findings of ranges of 
motion of the spine are based upon the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), the last edition of the Guides that measured 
range of motion of the spine using a goniometer).

Note (5) explains that unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of the spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The Board must also consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5243 for intervetebral disc syndrome.  Under Diagnostic 
Code 5243, a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  That 
Diagnostic Code also provides an alternative method for 
evaluating intervertebral disc syndrome by providing for 
separate evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran underwent a VA examination in July 2003 to assess 
the severity of his spine.  The examiner examined the Veteran 
and considered the Veteran's complaints of pain.  The pain 
was exacerbated by moving, bending, lifting, squatting, 
walking and standing.  He reported he could not drive far 
because of back pain.  Pain was relieved by a back brace, 
TENS unit, heat and pain medication.  

Clinical examination reflected he walked with a cane and used 
a rigid back brace.  There was no abnormal curvature to the 
spine, but there were muscle spasms.  There was no wasting in 
the buttocks or lower extremities.  Range of motion reflected 
the Veteran was very apprehensive and held on the table, 
chair or examining table.  He flexed to 30 degrees and 
related he could go no further due to pain and he used his 
arms to get back upright.  Extension was to 0.  Left lateral 
bending was 10 degrees, perhaps less.  Right lateral bending 
was to 20 degrees.  He had severe pain with motion and was 
very apprehensive about performing motions. There was no 
bowel or bladder dysfunction.  X-rays showed anterior 
spondylolisthesis of L5 over S1 accompanied by spondylosis.  
There was also early calcification of the abdominal aorta, 
spina bifida of L5.  The diagnosis was spondylolisthesis of 
L5 over S1 with spondylosis and loss of motion of the lumbar 
spine secondary to the spondylolisthesis and spondylosis.

As noted above the Veteran underwent lumbar spinal fusion 
surgery in October 2004 and was rated as 100 percent from 
October 2004 until January 31, 2005.  A VA outpatient 
treatment record dated in February 2005 reflected the Veteran 
was evaluated for chronic pain and failed back surgery.  The 
Veteran reported treatment with physical therapy, surgery and 
a plaster body cast which he continually wore.  He reported 
pain and tenderness.  The Veteran indicated he could not bend 
forward or backward because of pain.  He reported he could 
not walk small distances.  On sensory examination the 
physician did not feel motor weakness or sensory deficit but 
the Veteran said he could not raise the right leg.  The 
Veteran stated he could not move at all but the physician did 
not find any abnormality and felt this was a massive 
depressive component.  He was provided with medication and 
advised to continue back support and physical therapy. 

The Veteran was afforded a VA examination in September 2005 
to assess the severity of the spine.  The examiner reviewed 
the Veteran's complaints of pain and inability to do 
anything.  The Veteran indicated he had worked for 9 years at 
a youth development center and 2 years a t chicken factory.  
He has not worked since 2002 because of the back.  His wife 
reported he did nothing around the house.  He wore a back 
brace.  Clinical examination reflected his posture was good 
and gait was steady and smooth.  Spine had a normal 
curvature.  When asked to do range of motion the Veteran 
related he could not do any motion of the back.  There was no 
tenderness to palpation or percussion.  There was good 
sensation to light and pain in the extremities.  There was no 
muscle wasting of the extremities.  No obvious 
incoordination, weakness, fatigue or pain with walking was 
noted.  He was unable to do repetitions due to a report of 
being unable to do range of motion of the back.  The 
assessment was chronic low back pain.

The Veteran was afforded a VA examination of the spine in 
January 2009 to assess the current severity of his spine.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of constant sharp burning pain.  He 
treated with heat, TENS unit, nerve blocks and massage.  
Flare-ups caused more numbness down the legs and balance 
problems.  He also complained of erectile dysfunction due to 
pain and severe constipation from irritable bowel syndrome 
and as a side effect of his pain medication.  He denied 
malaise, dizziness, visual disturbance or bladder 
dysfunction.  He used a cane.  He related he did not do 
anything during the day and alternated between standing, 
sitting and lying down.  He could not do physical activities.  
He could not even do light housework.  He used a motorized 
wheelchair to go to a store and could not work due to 
limitations.  

There are also significant private medical records dated from 
June 2002 until present documenting complaints and treatment 
for severe pain of the back.  Although these records clearly 
reflect significant pain, they all note generally there was 
"decreased" or "diminished" motion of the spine.  None of 
the private records provided motion in degrees of limitation; 
nor did they document any affirmative evidence of ankylosis.  
A letter from the private physician dated in July 2005 
reflects the opinion that the Veteran unable to work in any 
capacity and even sedentary jobs result in excalation of the 
pain.  

An evaluation in excess of 40 percent is not warranted at any 
time as there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Rather, the evidence clearly 
demonstrates the Veteran has continued to retain motion in 
his lower back, albeit severely limited.  Prior to October 
2004, the record reflects the Veteran retained motion to 30 
degrees.  As there was clearly motion, a higher rating for 
unfavorable ankylosis is not warranted.  Although the period 
beginning February 2005 reflects times when the Veteran's 
pain resulted in him being totally unable to perform clinical 
examination range of motion studies, the physicians also did 
not affirmatively describe unfavorable ankylosis. 

The Veteran continued to report pain and limitation of motion 
associated with his lumbar spine disability during this 
period.  However, while the Veteran has significant pain 
which limits his activities, there is nothing in the record 
that suggests the pain resulted in the Veteran keeping his 
spine fixed in flexion or extension and results in difficulty 
walking because of limited line of vision, restricted opening 
of the mouth and chewing, limited breathing due to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the coastal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or 
dislocation or neurologic symptoms from nerve root 
stretching.  In other words, any additional limitation due to 
pain does not more nearly approximate a finding of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Accordingly, an increased disability rating based solely on 
pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic 
Codes 5242; DeLuca, 8 Vet. App. at 202.

The Board also considered whether evaluating the Veteran's 
condition under Diagnostic Code 5243 for intervertebral disc 
syndrome would result in a higher evaluation.  However, there 
is no evidence that the Veteran's spondylolisthesis with 
spondylosis resulted in incapacitating episodes requiring bed 
rest prescribed by a physician and treatment prescribed by a 
physician during this period.  Rather, the VA and private 
records reflect complaints and treatment for back pain and 
indicate the Veteran treated with medication, heat and cold, 
TENS unit, back brace and massage; however, the Veteran was 
never prescribed bed rest during this time.  As such, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable to the present case.

To the extent the Veteran has weakness and numbness of the 
legs and bladder and bowel symptomatology, the RO and Board 
and already considered and granted separate evaluations for 
these neurological symptoms of the legs and the Board has 
referred the claim for IBS.  The record does not demonstrate 
the presence of any other neurological symptoms which have 
not already been raised by the Veteran.  Accordingly, no 
further separate evaluations for neurological symptoms are 
warranted at the present time.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  As explained above, however, a 
higher 50 percent rating is not warranted at any time.  

Therefore, for all the reasons set forth above, the 
preponderance of the evidence is against the Veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Duodenal Ulcer

Turning to the merits of the claim, the Veteran seeks an 
increased evaluation for his duodenal ulcer.  The RO granted 
service connection for the duodenal ulcer in a June 1988 
rating decision.  At that time a 10 percent evaluation was 
assigned under Diagnostic Code 7305.  The Veteran applied for 
an increased evaluation and the RO granted an increased 20 
percent evaluation in an August 2003 rating decision.  The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, the Veteran's duodenal ulcer was evaluated 
under Diagnostic Code 7305.  Under this Diagnostic Code a 
mild disability due to a duodenal ulcer, with recurring 
symptoms once or twice yearly, warrants a 10 percent 
disability rating.  A moderate disability due to a duodenal 
ulcer involving recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
disability rating. Moderately severe disability caused by a 
duodenal ulcer, manifested by impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year warrant a 40 percent rating.  A severe 
disability caused by a duodenal ulcer, such that pain is only 
partially relieved by standard ulcer therapy, with periodic 
vomiting, recurrent hematemesis or melena and associated with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
disability rating. 38 C.F.R. § 4.114, Diagnostic Code 7305.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding onset of the disease. See 38 C.F.R. § 4.112 
(2009).

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  In the present case, the Veteran is not 
appealing the initial assignment of a disability rating.  
Accordingly, the relevant records for the period on appeal 
span from October 2002, or one year prior to the date of the 
Veteran's claim, until the present. See 38 C.F.R. § 3.400 
(noting that the effective date for an increased evaluation 
can be as early as 1 year prior to the date of receipt of 
claim).  After reviewing the evidence of record, the Board is 
of the opinion that the Veteran's ulcer disability is not 
productive of moderately severe disability, and therefore an 
increased evaluation is not warranted.

Private medical records from the Pain Institute of Georgia 
dated from October 2002 until the 2006 reflect occasional 
complaints of stomach issues, such as pain; however, fail to 
reflect a diagnosis of a duodenal ulcer.  Rather, the records 
reflect diagnosis of spastic colon and irritable bowel 
syndrome.  These records generally note complaints of 
abdominal pain related to spastic colon which was described 
as well controlled with medication.  The abdomen was always 
described as soft, nontender and nondistended.  Good bowel 
sounds were noted.  There was no hepatosplenomegaly and no 
palpable masses.

A June 2003 private physician statement in support of the 
claim for aid and attendance concluded there was a diagnosis 
of duodenal ulcer but noted no symptoms which could be 
applied to the rating schedule. 

A July 2003 VA examination of the stomach reflected 
complaints of bloating gastrointestinal pain and gas.  The 
Veteran related that his physician explained his stomach pain 
was not necessarily ulcer disease but irritable bowel.  He 
described vomiting once or twice a week.  He denied 
hematinemia or melena.  He had severe constipation.  He 
denied diarrhea.  The Veteran related he had abdominal 
distention daily, nausea daily and vomiting a couple times a 
week.  There was significant bloating and gaseousness.  The 
Veteran reported weight loss and a review of the records 
reflected he weighed 183 in September 2001 and weighed 169.5 
pounds on the date of examination.  Clinical examination 
reflected the Veteran did not look anemic or pale.  The 
abdomen was soft and nontender.  Bowel sounds were positive 
without masses or organomegaly.  There was no guarding or 
rebound tenderness.  An upper gastrointestinal study 
concluded there was no evidence of peptic or gastric ulcer 
disease.  There was question of hypertablular stomach.  The 
diagnosis was no active ulcer disease upon examination and 
irritable bowel syndrome.  

VA outpatient treatment records from July 2004 until July 
2005 frequently reflect the Veteran denied any abdominal 
pain, nausea, vomiting, diarrhea or constipation.  The 
Veteran was also generally noted to have a good appetite.  
Significantly, the records did not reflect active complaints, 
treatment or diagnoses of duodenal ulcer.

The Veteran was afforded another VA examination in January 
2009 to assess the severity of the duodenal ulcer.  The 
examiner reviewed the claims file and considered the 
Veteran's complaints.  He reported nausea, vomiting and 
cramping and indicated he was last seen around September 
2008.  He was placed on medication which helped but he 
continues to have occasional stomach burning and nausea.  He 
indicated he underwent an endoscopy and colonoscopy in 2007 
that showed no abnormal findings.  The Veteran explained the 
biggest problem was chronic constipation.  He lost 13 pounds 
as he always felt full and bloated from constipation.  He 
denied melena or hematemesis.  He had not required 
hospitalization nor surgery since admission in 1986.  There 
was a diagnosis of malignancy and he indicated he was never 
told he was anemic.  

Clinical examination reflected the abdomen was soft and 
diffusely tender with no rebound or guarding.  No masses or 
organomegaly were palpated.  No abdominal pulsations were 
noted and bowel sounds were present.  The diagnosis was no 
clinical evidence of an active ulcer.  The examiner noted a 
history of duodenal ulcer on Omeprazole 20 mg twice a day and 
a history of irritable bowel syndrome and spastic colon with 
chronic constipation (chronic abdominal pain due to IBS and 
spastic colon diagnosis seen in medical record review).  

The Veteran also provided testimony at a June 2008 Board 
hearing.  The Veteran explained he had constant pain in the 
stomach and indicated that combined with the irritable bowel 
syndrome caused him to become compacted.  He required strong 
laxatives to alleviate the condition.  If he did not take a 
laxative he would start throwing up.  He explained he lost a 
lot of weight as he stopped eating as he associated food with 
pain and vomiting.  Attacks occurred about once a week.  He 
indicated he took a phosphate soda to relieve himself and 
combat both the irritable bowel syndrome and throwing up.  
The Veteran testified the pain increased and he vomited more 
and lost a lot of weight.  

Evaluating the evidence in light of the above rating criteria 
reflects that an increased evaluation is not warranted.  
Throughout the course of this appeal, the Veteran's ulcer 
condition has essentially been asymptomatic.  In fact, both 
the July 2003 and he reported no symptoms attributable to the 
condition in his July 2003 and September 2008 VA examinations 
concluded there was no evidence of an active duodenal ulcer.  
The evidentiary record is negative for anemia.  The records 
do note some weight loss, and the Board carefully considered 
the application of Mittleider.  However, in the present case 
as there is no active ulcer disorder, it is impossible to 
attribute the weight loss to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the Veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  
Finally, there is no evidence of recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
times per year. DC 7305.  A disability rating in excess of 20 
percent is therefore not warranted for any period during the 
course of this appeal.

In sum, while the Veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

To the extent to which the Veteran seeks an increased 
evaluation based upon the symptoms related to the currently 
nonservice connected irritable bowel syndrome, the Board 
notes that this claim has been referred to the RO for 
appropriate action.  Should service connection be granted, 
the evaluation of the gastrointestinal disorders will be 
reassessed at that time.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

As such, the preponderance of the evidence is against the 
claim for an evaluation in excess of the currently assigned 
20 percent rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular Ratings

In consideration of whether an extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b)(1), the Board notes that 
this aspect of the claim for increased rating claims is part 
and parcel of the issue of entitlement for TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b), which is 
explained in the REMAND section below.  

TDIU under 38 C.F.R. § 4.16a

The Veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities. In this regard, all Veterans who are shown to 
be unable to secure and follow a substantially gainful 
occupation by reason of service- connected disability shall 
be rated totally disabled. Total disability will be 
considered to exist when there is presented any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16.  or the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.  Nevertheless, it is the established policy of VA that 
all Veterans who are individually unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

The record reflects the Veteran is in receipt of service 
connection for spondylolisthesis of L5 over S1 3with 
spondylosis, evaluated as 40 percent disabling, a duodenal 
ulcer, evaluated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling and peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling.  The combined 
rating is 60 percent.  As the combined rating is not 70 
percent, the criteria does not meet 38 C.F.R. § 4.16(a).  
Accordingly, TDIU on a schedular basis must be denied.  

The Board recognizes, however, that where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including 
his employment and educational history. 38 C.F.R. §4.16(b).  
In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board is precluded from assigning an extra-schedular 
rating in the first instance. See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Although the Board may not assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extra-schedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record. Barringer v. Peake, 22 Vet. 
App. 242 (2008). See also Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Ordinarily, VA's Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). Thus, there must be a determination as to 
whether there are circumstances in this case, apart from any 
non- service connected conditions and advancing age, which 
would justify a total rating based on unemployability. See 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and 
mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment." 38 C.F.R. § 4.16(a). See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration or accommodation was given on 
account of the same. See 38 C.F.R. § 4.18.

In this regard, on the Veteran's application for TDIU he 
related he last worked full time in April 2002.  He related 
his prior job was a correction office at a youth development 
center.  He related he worked there from February 1995 until 
October 2003.  He explained that he received "lighter" duty 
as a hearing officer and investigator and was not full time 
after April 2002.  

Significantly, the Veteran has also provided medical evidence 
suggesting the service-connected back disability caused 
significant, if not full, impairment.  For example, during 
the July 2003 VA examination he explained he had trouble 
doing anything and related he was not able to work because he 
cannot stand, bend or lift.  He explained he lost a job the 
prior year at a youth development center because he could not 
perform the work anymore.  

The records also include a September 2002 note of a telephone 
conversation from the private physician at the Pain Institute 
concerning the Veteran's ability to work.  The physician 
related there was question as to whether the Veteran could 
return to his light duty position and specifically whether he 
experienced side effects from medication, specifically 
sedation and lapses in judgement.  The physician related he 
addressed similar complaints the prior year when there was a 
question as to whether the medication made the Veteran 
hallucinate or have delusions.  The physician's opinion was 
he was not delusional and a letter to that effect was written 
in January 2002.  The personnel manager at the department of 
juvenile justice explained there were no formal documented 
incidents but it was brought to her attention that the 
Veteran appeared overly sedated and she also noticed this 
firsthand when she interacted with him.  She also expressed 
concern whether the most recent work related injury was due 
to impaired judgment as he did something outside the light 
duty restriction.  The physician indicated that based upon 
that information he would not return the Veteran to work 
until he discussed these concerns with the Veteran and 
referred him to a physiologist or psychiatrist.  

Also in the record is a June 2003 opinion of a private 
physician indicating the Veteran required assistance to 
complete activities of daily living and was unable to leave 
his house without any form of assistance. 

A July 2003 letter from a private physician explained he 
treated the Veteran since March 1999 for abdominal and back 
complaints.  He related the lower back pain was exacerbated 
by a work related injury in April 2002 and the Veteran was 
treated by the Worker's Compensation insurance carrier.  The 
Veteran continued to complain of lower back pain and 
increased joint pain and hand swelling over the past months.  
The physician related the Veteran had a preexisting back 
problem that was exacerbated by the work related injury in 
April 2002.  Due to the increase in pain, the physician 
opined the Veteran could not work in any capacity.  Even in a 
primarily sedentary capacity the pain was considerable and 
the next course of action was surgical referral.  The 
physician related the Veteran had a strong work ethic and was 
proud of doing his job well.  He related the Veteran on a 
number of occasions expressed how much he enjoyed the job and 
how dedicated he was to his career and how the Veteran was 
bothered and frustrated by the fact he could not perform his 
duties to expectation.  

A July 2004 letter from the private physician reiterated the 
opinion that the Veteran was unable to work in any capacity.  
He explained the Veteran attempted to work in the sedentary 
capacity in the past an even that escalated the pain.  While 
the scheduled surgery would stabilize the spine, it most 
likely would not improve the pain and therefore he felt the 
Veteran was clinically totally and permanently disabled. 

In sum, there is ample evidence suggesting that although the 
Veteran does not meet the schedular criteria for TDIU under 
38 C.F.R. § 4.16(a), his service-connected disabilities may 
have caused his unemployment.  In fact, the records reflect 
the Veteran's employer tried to provide lighter duty to 
accommodate his service-connected disabilities.  It appears 
even these accommodations were insufficient to allow the 
Veteran to continue working.  Significantly, the Veteran has 
provided evidence of private doctors indicating his back pain 
limits him from all employment, including sedentary 
employment.  As such, the Board finds the criteria for a 
referral for extraschedular consideration have been met.  
Accordingly, the claim for TDIU on an extraschedular basis 
will be remanded for appropriate action.  

Aid and Attendance

The Veteran seeks special monthly compensation based upon the 
need of aid and attendance of another person or being 
housebound.  Specifically, the Veteran has argued that he is 
unable to perform several activities of daily living on his 
own and is unable to leave the house without assistance.  
Therefore, he believes he is entitled to additional special 
monthly compensation.

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. §§ 
3.350 and 3.352.  Under VA laws and regulations, special 
monthly pension is payable if the Veteran is in need of 
regular aid and attendance of another. 38 U.S.C.A. §§ 1114, 
1521(d); 38 C.F.R. § 3.350. Aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. See 38 C.F.R. § 
3.351(b).  The Veteran will be considered in need of aid and 
attendance if he is (1) blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. § 
3.352(a). See 38 C.F.R. § 3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability to dress or undress 
himself or keep himself ordinarily clean and presentable, 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through weakness, inability to attend to the wants of nature, 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his daily environment. See 38 
C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352.  Determinations 
that the Veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely on an opinion 
that the claimant's condition is such that it would require 
him to be in bed.  They must be based on the actual 
requirements of personal assistance from others. 38 C.F.R. § 
3.352(a).

The record reflects the Veteran is in receipt of service 
connection for spondylolisthesis of L5 over S1 3with 
spondylosis, evaluated as 40 percent disabling, a duodenal 
ulcer, evaluated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling and peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling.  

The evidence for consideration in connection with the 
Veteran's claim includes VA medical records, including the 
reports of VA examinations, private medical records, and the 
decision from the Social Security Administration.  However, 
this evidence does not demonstrate that the Veteran is 
entitled to special monthly pension on account of being 
housebound or on account of needing the aid and attendance of 
another person.

The Veteran submitted a June 2003 private statement in 
support of his claim for aid and attendance.  The physician 
related the Veteran complained of being unemployable for 18 
months and reflected he was rated for back strain and 
duodenal ulcer.  The physician related the Veteran had poor 
posture and was ambulatory with a cane.  He appeared older 
than his stated age of 35.  Restriction of the upper 
extremity reflected the grip of both hands was weak.  There 
was a history of degenerative joint disease.  He was 
continent of bowel and bladder. He needed assistance to 
complete activities of daily living.  Restrictions of lower 
extremities was ambulates with walking cane and history of 
degenerative joint disease.  The physician related he was 
service connected for a back strain and had history of 
chronic low back pain.  Other pathology precluding the 
ability to perform self care was poor balance and the 
physician again reiterated the Veteran was only ambulatory 
with a cane.  He needed assistance to leave home and needed 
some assistance to complete activities of daily living.  He 
was continet of bowel and bladder and memory was intact.  The 
claimant was able to walk with the assistance of a cane but 
did not require another person.  He was unable to leave home 
without assistance.  The diagnoses included irritable bowel 
syndrome, spastic colon, duodenal ulcer, chronic low back 
pain, eczema, degenerative joint disease, peptic ulcer 
disease, pancreatitis, dermatitis and psoriasis.  

The Board finds that the preponderance of the evidence is 
against the award of special monthly compensation based upon 
the need for regular aid and attendance.  The Veteran has not 
alleged and the record does not demonstrate he meets the 
criteria of blindness, or near blindness, in both eyes.  None 
of the records provide specific visual acuity findings of the 
eyes; however, the records also do not note any significant 
impaired vision.  Additionally, as the Veteran reported that 
he lives at home, he does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  The record does note several short periods of 
hospitalization; however, these were for specific medical 
procedures, such as for the lumbar fusion in October 2004.  
There is no indication that any of the hospitalizations were 
akin to being confined to a nursing home for a mental or 
physical incapacity.

The Veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
the record reflects the Veteran has difficulty ambulating 
without an assistive device and has testified that he does 
not leave home, there is no indication that the Veteran is 
absolutely precluded from performing these activities 
himself.  

The Veteran did not demonstrate he was unable to keep himself 
presentable or attend to the wants of nature.  To the extent 
he has difficulties with activities of daily living the Board 
finds it significant that the Social Security Administration 
attributed these difficulties to the nonservice-connected 
psychiatric disability.  While the record reflects the 
Veteran used a cane and back brace, there was no claim or 
evidence otherwise indicating he was unable to adjust these 
devices himself.  Furthermore, although the Veteran 
consistently related that he could not "do anything" this 
appeared to be voluntary.  The medical records did not 
include any physician ordered period of bed rest.  
Accordingly, a special monthly compensation on the account of 
being in the need of aid and attendance of another person is 
denied.  


ORDER

An evaluation in excess of 40 percent for spondylolisthesis 
of L5 over S1 with spondylosis is denied for the period from 
June 25, 2003, until October 13, 2004.

An evaluation in excess of 40 percent for spondylolisthesis 
of L5 over S1 with spondylosis is denied for the period 
beginning February 1, 2005.

An evaluation in excess of 20 percent for a duodenal ulcer is 
denied.

TDIU on a schedular basis under 38 C.F.R. § 4.16(a) is 
denied.

SMC for aid and attendance is denied.


REMAND

In the decision above the Board denied TDIU on a schedular 
basis under 38 C.F.R. § 4.16(a).  However, the Board notes 
that the RO never considered whether the Veteran may be 
entitled to a total disability evaluation on an 
extraschedular basis under the provisions of 38 C.F.R. § 
4.16(b).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. See 38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service (C&P) for extraschedular consideration all 
cases of Veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  As explained 
above, the Board finds the Veteran has presented evidence 
that his service-connected disabilities have rendered him 
unemployable and find a referral for extraschedular 
consideration is appropriate.  

Where a claimant does not meet the schedular requirements of 
38 C.F.R. § 4.16(a), the Board has no authority to assign a 
TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration. 
See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, 
this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall consider whether this 
matter should be referred to the Director, 
Compensation and Pension Service, for 
extra-schedular rating prior to May 19, 
2004, under the provisions of 38 C.F.R. § 
4.16(b). In so doing, the RO may undertake 
any additional development deemed 
necessary to make this determination, 
including requesting additional financial, 
medical, or other relevant information 
from the Veteran.

2. When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



